Citation Nr: 0910791	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1978 to 
August 1986.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which determined that new and material evidence 
had not been submitted to reopen the Veteran's claim of 
service connection for his right knee condition.  The claims 
file was subsequently transferred to the RO in Albuquerque, 
New Mexico.  

In September 2007, the Board remanded the case for further 
development.  The requested development was not completed, so 
further action is necessary to comply with the Board's remand 
directive.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2007, the Board remanded the case for further 
development to include affording the Veteran a VA 
examination.

The record shows that the Veteran was scheduled for a VA 
examination in September 2008, but it was noted that the 
examination had been cancelled due to the Veteran's failure 
to report for the examination.

Based upon a review of the record, it appears that the 
aforementioned correspondence was sent to the wrong address.  
Notices of the scheduled examination sent from the VA Medical 
Center in Albuquerque, New Mexico listed an address different 
from the one where other notices from the VA were sent.  
Although the notices were not returned to VA as undeliverable 
by the United States Postal Service, the notices were clearly 
sent to the wrong address.

Recent correspondence from the Veteran notes that his return 
address is in Veguita, New Mexico.  This is the same address 
used to send the September 2007 Board Remand and other notice 
letters requesting information, notifying the Veteran that a 
VA examination would be scheduled at a later date, and an 
October 2008 supplemental statement of the case (SSOC).  The 
actual VA examination notification letter, however, was sent 
to an address in Los Lunas, New Mexico.  As noted the Veteran 
did not appear for this examination.  

In order to give the Veteran a fair opportunity to 
substantiate his claim, he should be rescheduled for a VA 
examination for his right knee condition and given another VA 
duty to notify and assist letter.  All correspondence should 
be sent to the address in Veguita, New Mexico.

Accordingly, the case is REMANDED for the following action:

1.  Reschedule the Veteran for the VA 
examination to determine the nature and 
etiology of his right knee condition.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner must 
provide a detailed rationale for all 
opinions.  As to any disability found on 
examination, the examiner should be asked 
to indicate whether it is at least as 
likely as not (i.e.,  at least a 50 
percent probability or more) that any 
such disability is related to service, to 
include any injuries to the knee that  
were sustained inservice.  

The address used for all correspondence 
with the Veteran should be the Veguita, 
New Mexico address.

2.  Thereafter, if necessary, any 
additional development deemed 
appropriate should be accomplished.  
Then re- adjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and his representative 
an SSOC and allow an appropriate period 
of time for response.  The matter should 
then be returned to the Board if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



